1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3

4     NAZARIO GONZALEZ FIGUEROA,                      Case No. 2:18-cv-02258-KJD-GWF
5        Petitioner,
                                                      ORDER GRANTING MOTION FOR
6            v.                                       LEAVE TO FILE BRIEF AS AMICUS
                                                      CURIAE (ECF NO. 13)
7
      BRIAN KOEHN, et al.,
8
         Respondents.
9

10

11          This action is a petition for a writ of habeas corpus, under 28 U.S.C. § 2241, by
12   Nazario Gonzalez Figueroa, who is detained at the Nevada Southern Detention Center.
13   See Petition for Writ of Habeas Corpus (ECF No. 1); First Amended Petition for Writ of
14   Habeas Corpus (ECF No. 4). The respondents have filed an answer (ECF No. 10),
15   Gonzalez Figueroa has filed a reply (ECF No. 12), and the respondents have filed a
16   response to the reply (ECF No. 14).
17          On March 2, 2019, the Thomas & Mack Legal Clinic, a clinic at the University of
18   Nevada, Las Vegas’ William S. Boyd School of Law (“Clinic”) filed a Motion for Leave to
19   File Brief as Amicus Curiae (ECF No. 13). Attached to the motion is the amicus brief the
20   Clinic wishes to file (ECF No. 13-1). No party to this action responded to the motion.
21          “The district court has broad discretion to appoint amici curiae.” Hoptowit v. Ray,
22   682 F.2d 1237, 1260 (9th Cir. 1982), overruled on other grounds by Sandin v. Conner,
23   515 U.S. 472 (1995). The role of amicus curiae, generally, is “assisting in a case of
24   general public interest, supplementing the efforts of counsel, and drawing the court’s
25   attention to law that escaped consideration.” Miller-Wohl Co. v. Comm'r of Labor & Indus.
26   State of Mont., 694 F.2d 203, 204 (9th Cir. 1982). Here, the Court determines that Clinic’s
27   motion is timely; no undue delay will result if the amicus brief is considered. Furthermore,
28   there is no indication that any party will be unfairly prejudiced by consideration of the
                                                  1
1    amicus brief. And, the Court finds that the Clinic’s amicus brief may be useful in resolving

2    this case, in that it provides legal analysis, and a wider perspective on the issues raised

3    in the case, that are not provided by any party. The Court will grant the Clinic leave to file

4    the amicus brief and will set a schedule for the parties to file any response.

5           IT IS THEREFORE ORDERED that the Motion for Leave to File Brief as Amicus

6    Curiae (ECF No. 13) is GRANTED. The Clerk of the Court is directed to separately file

7    the amicus brief (ECF No. 13-1).

8           IT IS FURTHER ORDERED that the parties to this action may file any response to

9    the amicus brief no later than April 26, 2019.

10

11                     20           March
            DATED THIS ___ day of ______________________, 2019.
12

13
                                                       KENT J. DAWSON,
14                                                     UNITED STATES DISTRICT JUDGE
15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   2
